Drake, Ch. J.,
delivered the opiuion of the court:
The claimant seeks to subject the Government to liability for the value of a building near Evansville, Ind., which was in 1862 used for a time by the military authorities of the United States as a small-pox hospital for soldiers, and which was burned dowm two days after these authorities had ceased so to use it, and had given up the possession of it.
We are unable to see any ground for this claim.
If the Government is to be regarded as a tenant of the building, it was only a tenant at its own will, and when it gave up the premises there could be no responsibility upon it for the safety of the building thereafter. But even if the occupancy of the premises had not been terminated before the burning of the building, there was no legal liability of the Government to pay for the building.
If, on the other hand, the occupation of the building as a hospital was an appropriation of it for military use, it carried with it no liability on the part of the Government capable of being enforced in this court. There may be circumstances in the case which might commend it to the liberality of Congress, but none which could give this court jurisdiction of this claim.
The petition must therefore be dismissed.